J-S03002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    ELLIOT OUTERBRIDGE,

                             Appellant                No. 1274 EDA 2018


               Appeal from the PCRA Order Entered April 3, 2018
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0006588-2011

BEFORE: BENDER, P.J.E., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                           FILED APRIL 1, 2019

        Appellant, Elliot Outerbridge, appeals from the post-conviction court’s

April 3, 2018 order denying his timely petition filed under the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        The facts underlying Appellant’s conviction are unnecessary to our

disposition of his appeal. We only note that Appellant was convicted, following

a jury trial, of first-degree murder and related offenses, committed when he

was 16 years old.        On May 8, 2013, the court sentenced Appellant to a

mandatory-minimum term of 35 years’ incarceration under 18 Pa.C.S. §

1102.1(a)(1).1 Appellant filed a timely direct appeal, and this Court affirmed
____________________________________________


1   That provision reads:
        (a) First degree murder.--A person who has been convicted
        after June 24, 2012, of a murder of the first degree, first degree
J-S03002-19



on February 24, 2015. Commonwealth v. Outerbridge, 120 A.3d 389 (Pa.

Super. 2015) (unpublished memorandum).

       On February 24, 2016, Appellant filed a timely, pro se PCRA petition.

Counsel was appointed and filed an amended petition on Appellant’s behalf.

On January 16, 2018, the court filed a Pa.R.Crim.P. 907 notice of its intent to

dismiss Appellant’s petition. The docket does not indicate that Appellant filed

a response. On April 3, 2018, the court issued an order dismissing his petition.

       Appellant filed a timely notice of appeal, and he also complied with the

court’s order to file a Pa.R.A.P. 1925(b) statement.            However, Appellant’s

concise statement was untimely.                Nevertheless, the court issued a Rule

1925(a) opinion that addressed the issues raised by Appellant in the

statement and, therefore, we decline to remand.                 Commonwealth v.

Burton, 973 A.2d 428, 433 (Pa. Super. 2009) (holding that where an

appellant files an untimely Rule 1925(b) statement, “this Court may decide


____________________________________________


       murder of an unborn child or murder of a law enforcement officer
       of the first degree and who was under the age of 18 at the time
       of the commission of the offense shall be sentenced as follows:

          (1) A person who at the time of the commission of the
          offense was 15 years of age or older shall be sentenced to
          a term of life imprisonment without parole, or a term of
          imprisonment, the minimum of which shall be at least 35
          years to life.

18 Pa.C.S. § 1102.1(a)(1). Section 1102.1(d) sets forth factors the court
must consider (and on which it must render findings of fact) when imposing a
sentence of life without parole under subdivision (a).



                                           -2-
J-S03002-19



the appeal on the merits if the trial court had adequate opportunity to prepare

an opinion addressing the issues being raised on appeal”). Herein, Appellant

states one issue for our review:

      I.    Did the Honorable PCRA [c]ourt err when it dismissed the
            [a]mended [p]etition without granting a hearing?

Appellant’s Brief at 3.

      To begin, we note that:

      “In reviewing the propriety of an order granting or denying PCRA
      relief, an appellate court is limited to ascertaining whether the
      record supports the determination of the PCRA court and whether
      the ruling is free of legal error.” Commonwealth v. Johnson, …
      966 A.2d 523, 532 ([Pa.] 2009). We pay great deference to the
      findings of the PCRA court, “but its legal determinations are
      subject to our plenary review.” Id.

Commonwealth v. Matias, 63 A.3d 807, 810 (Pa. Super. 2013).

      Here, aside from setting forth the general legal principles that guide our

review of PCRA orders (similar to that quoted above), Appellant’s entire

argument in his brief consists of the following:

             [Appellant] was sentenced to a term of thirty-five (35) years
      to [l]ife. Counsel did not object to the sentencing proceedings.
      While [Appellant] may have received a sentence as authorized by
      18 Pa.C.S. § 1102.1, the proceedings still needed to have been
      challenged as they did not necessarily comply with the edict of
      Miller [v. Alabama, 132 S. Ct. 2455 (2012),] and they did not
      comply with the program set up by the Philadelphia Court of
      Common Pleas to deal with Juvenile Life issues.

            Counsel is not challenging the discretionary aspects of the
      sentencing but the constitutionality and fundamental fairness of
      the proceedings as a whole. Counsel respectfully requests that
      [Appellant’s case] be remanded to the [s]entencing [c]ourt for a
      new sentencing hearing that meets all constitutional
      requirements.


                                     -3-
J-S03002-19



Appellant’s Brief at 7-8.

       The argument presented by Appellant is clearly inadequate to permit

our meaningful review, as it consists of only bald assertions that are not

supported with any developed discussion. Moreover, as the PCRA court points

out,

       [t]he court imposed the minimum sentence permitted by the
       statute. The court could have sentenced [Appellant] to an
       additional three and one-half to seven years for [a] violation of
       the Uniform Firearms Act [for which Appellant was convicted]….
       However, after considering all of the evidence, and demonstrating
       its mercy, the court chose not to do so.

       Since [Appellant] was not sentenced to life without parole, the
       court was not required to make the findings on the record required
       by 18 Pa.C.S. [§] 1102.1(d).

       [Appellant] received the minimum possible sentence.       He has
       nothing to complain about [regarding] the sentence.

PCRA Court Opinion, 7/11/18, at 4-5.

       We agree with the PCRA court and, given the meager argument

presented by Appellant on appeal, we discern no error in the court’s denial of

his petition.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/19


                                     -4-